OFFICE OF THE ATTORNEY GENERAL              OF TEXAS
                       AUSTIN




Eon. J. FranlclinSpears
Chainnan, Subcomodtteeon Finance,
The senate,
Auatln# Texae




Ino. T*   'EheState
                                                 Texas, in ma-
ulBct+ dtb 8
proprlatlonof
                                      Tlah to statetbirt,
                                     eaolutlon To. a$ em
                                      brlitglngOf #la
                                       za3* whlehTa8ap-
                                        8.napnrsrugt~
                                       agalmt the ,lEsts




                       Frtmkllu Brethers et sl Trn.sbmaara
                   may et al, M f&own lm 7838).T* (2) m&
ti February 0, 193sr the Snpreme Conrt of m       oftierha-
ing granted a rrlt  of error in rmeh came8 aimlamed sape
on the ground that the zkppllsation for n-&t sf emor ai&
not set out that a motion for rabeaFing ha4 been flled in
the Court Of Cirfl ~eakd.      The ranate tae lal3uedfrom
theCourtof Clrll Appeals to tbe?&triot Colvtof Wavis
County 011rfeoaaber10, 393s
Eon. J.   Frsnldln
                 Spears,   Uarch m,   l@20, Page 2




          It is the opinion Of this department that the
judgment I.8 final and that the Legislature, if it 80 de-
sires, may appropriate swffioient money fo pay off such
lunea-*-


                                      verytruly yours